DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  claim 2 recites “the organic acid surfactant bile acid (secondary)” while the parent recites an organic acid surfactant secondary bile acid”. The transition to a parenthetical recitation of the term “secondary” is perplexing and unnecessary in claim 2. Claim 6 “tetramethylbutyl” is misspelled as “tertamethylbutyl” in the line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 9 and 10, the term "typically" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear whether the ranges that follow the term are required or if they are non-limiting options.
Claim 20 recites “wherein the storage solution contains the following antibiotics and antifungal agent/s: Liposomal Amphotericin B, in an amount of 5-15g/ml, Caspofungin, in an amount of 1 - 100g/ml, Penicillin, in an amount of 80 - 120g/ml, Streptomycin, in an amount of 80 - 120g/ml [emphasis added]”. It is not clear whether the two antifungal agents must both be present or if only one is required. Previously in the claim lineage, the recitation of “antifungal agent/s” is in connection with a selection being made amongst antifungal options where one or more can be selected (see claims 12-16). For the sake of application of prior art, claim 20 will interpreted as requiring one or more of the antifungal options that are recited. Clarification is still required.
Claim 20 recites the limitation “the storage solution” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the parent claims do not recite the use of a storage solution in the method.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. (US Patent  No. 7,438,850 – see IDS) in view of Sigurjonsson et al. (WO 2011/042794 – see IDS), Sierad (A Pulsatile Bioreactor for Conditioning Tissue Engineered Heart Valves Theses vol 587 2009 – see IDS), Booth et al. (Journal of Heart Valve Disease 2005 14:212-217 – see IDS), Cebotari et al. (Artificial Organs 2010 34:206-211 – see IDS), Balasundari et al. (Indian Journal of Thoracic Cardiovascular Surgery 2007 23:240-245 – see IDS), Sun et al. (US PGPub No. 2014/0186460 – see IDS), and Ollerenshaw et al. (US Patent No. 6,866,686 – see IDS) as evidenced by Livesey et al. (US Patent No. 5,336,616), the Sodium dodecyl sulfate MSDS (2007 - .
Stein-Konertz et al. teach a method of sterilizing an implantable or transplantable biological material from a human or animal source (see abstract). They discuss the application of their technique to aortic animal tissue (see column 1 lines 56-59). The method 1) treats the material with an antibiotic solution, 2) treats the material with deoxycholic acid, an organic acid surfactant secondary bile acid, 3) treats the material with a rinsing step to remove the deoxycholic acid via a solution with a surface active lipoprotein solution, and 4) treats the material with a primary alcohol (see claim 1; instant claims 1-2). The deoxycholic acid is touted for its decellularizing and antibiotic effects (see column 1 line 64-column 2 line 3). The antibiotic solution is envisioned to include penicillin, amphotericin (antifungal), and streptomycin (see column 1 lines 60-63; Livesey et al. column 8 lines 25-26; instant claims 1 and 8). The presence of surfactants in the deoxycholic acid solution is not detailed nor is the proportion of antibiotics in the initial antibiotic treatment solution.
Sigurjonsson et al. teach combinations of decellularizing chemicals to use in treatment of an animal tissue envisioned for application to humans (see abstract). One or a mixture of compounds may be used and amongst this list are deoxycholic acid, sodium dodecyl sulfate, and Triton® X-100 which is also known as polyethylene glycol p-(1,1,3,3-Tetramethylbutyl)phenylether (see page 4 last paragraph-page 5 first full paragraph; instant claims 3-6).

Booth et al. teach a decellularizing solution with Triton® X-100, sodium dodecyl sulfate, and deoxycholic acid (sodium deoxycholate) where the concentrations of deoxycholic acid and sodium dodecyl sulfate are varied 0.2 to 2% and 0.01 to 1%, respectively (see table I). 
Cebotari et al. teach the decellularization of heart tissue (see abstract). A solution of 0.5 wt% deoxycholic acid and 0.5 % sodium dodecyl sulfate successfully removed all the cells and preserved the extracellular matrix (see page 206 second column first full paragraph and page 208 second column third paragraph).
Balasundari et al. teach the decellularization of cardiovascular tissue (see abstract). The initial treatment of the tissue is in an antibiotic solution where vancomycin is present at 500 g/ml, gentamycin is present at 80 g/ml, cefuroxime is present at 250 g/ml, ciprofloxacin is present at 200 g/ml, and amphotericin B is present at 100 g/ml (see page 241 first column second full paragraph; instant claims 8-11). 
Sun et al. also detail a decellularizing solution treatment where the tissue is first placed in an antibiotic solution (see paragraph 35). Here the antibiotics are placed in a solution of Tris-HCl and is therefore free of calcium or magnesium (see paragraph 35; instant claim 17). The selected antibiotics are streptomycin at 60-70g/ml, penicillin at 60-70 g/ml, and amphotericin at 1-2 g/ml (see paragraph 35).
Ollerenshaw et al. teach a solution based process of decellularizing tissue where an initial antibiotic solution is employed to wash the tissue (see column 1 lines 8-11, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a modified form of the decellularizing solution of Sierad in step 2) of the method of Stein-Konertz et al. The composition of Sierad yields 0.5 wt% deoxycholic acid, 0.5 wt% Triton® X-100 and 0.05 wt% sodium dodecyl sulfate. In light of the teachings of Cebotari et al. and Booth et al., the concentration of these components can be adjusted and still yield a decellularized tissue that retains its extracellular matrix structure. These teachings also point to the obviousness of adjusting the proportion of the sodium dodecyl sulfate (anionic surfactant) within the range of 0.01 to 1 wt%.  The SDS MSDS indicates that the density of sodium dodecyl sulfate is 0.4 g/ml which means that the 0.01 to 1 wt% range for this anionic surfactant component corresponds to 0.025 to 2.5% v/v which overlaps with that instantly claimed, thereby rendering it obvious (instant claim 1).   “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). More specifically, adjusting within this range such that the sodium dodecyl sulfate is present at 2% (v/v) would have been obvious (see instant claim 7). This choice would have been obvious because the concentration was suggested for decellularization and the concentrations of the collection of components were known to vary and yet still be effective in decellularization as well as in antigen removal. There is no evidence of the criticality of the claimed proportions or an unexpectedly superior performance from their g/ml, penicillin at 60-70 g/ml, and amphotericin B at 1-2 g/ml like that of Sun et al. along with the antibiotic blend of Balasundari et al. where cefuroxime is present at 250 g/ml and ciprofloxacin is present at 200 g/ml, and amphotericin B for application as the initial antibiotic solution of Stein-Konertz et al. would have been obvious since the antibiotics are all known for use during the same step of a decellularization treatment process (see instant claim 9). Balasundari et al. teaches a concentration of 1130 g/ml antibiotic while Sun et al. provide an additional approximately 120 to 140 g/ml of streptomycin, penicillin, and amphotericin B which yields an antibiotic range of 1250 to 1270 g/ml for the modified antibiotic solution (see instant claim 1). Given the teachings by Ollerenshaw et al. about an initial antibiotic blend washing step and the temperature at which such washes may be performed, it would have been obvious to employ their taught 37⁰C temperature for this initial step. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome. There is no evidence of the criticality of this temperature by the instant disclosure. Therefore claims 1-9 and 17 are obvious over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference as applied to claims 1-9 and 17 above, and further in view of Shi et al. (CN-104928238 – see IDS).
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference render obvious the limitations of instant claim 1 where cefuroxime is present at 250 g/ml, ciprofloxacin is present at 200 g/ml and streptomycin as well as penicillin and amphotericin B are antibiotics in the initial treatment solution; however the claimed concentrations are not fully detailed. 
Shi et al. teach a tissue treatment solution that includes a cocktail of antibiotics composed of penicillin, streptomycin and amphotericin B (see abstract). The concentrations for these components range from 100 to 200 g/ml for each of penicillin and streptomycin (see abstract and page 2 fifth-sixth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the penicillin and streptomycin concentrations as taught by Shi et al. in the initial antibiotic treatment solution in the .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al.,  as applied to claims 1-9 and 17 above, and further in view of Vines et al. (US PGPub No. 2016/0095307).
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference render obvious the limitations of instant claim 1 where the antibiotic rinse solution includes the antifungal amphotericin B. Caspofungin is not explicitly detailed as present in this solution.
Vines et al. describe the processing of tissue for later use in a patient (see abstract). An antibiotic rinse is taught in the early stages of the process where an antifungal (also known as antimycotic) agent may be included (see paragraphs 77 and 79). Amphotericin B as well as caspofungin are envisioned as antifungal agents in this rinse solution (see paragraph 79).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange caspofungin for the amphotericin B in the modified antibiotic rinse of Stein-Konertz et al. based upon the teachings of Vines et al. as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 12-13 are obvious over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., and Vines et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., and Vines et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference as applied to claims 12-13 above, and further in view of Johnson et al. (Expert Opinion on Pharmacotherapy 2003 4(5):807-823).
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al. and Vines et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference render obvious the limitations of instant claim 13 where caspofungin is present in the antibiotic rinse solution. A claimed concentration for this antifungal is not explicitly recited.
Johnson et al. teach caspofungin as an antifungal compound that is effective against a number of fungi that are known to be present in a clinical environment (see page 808 first column second full paragraph and page 811 second column second full paragraph). They detail ranges of concentrations that are effective in vitro, where 2-8 g/ml is effective for a number of varieties and a few varieties needed higher concentrations closer to 32g/ml (see section 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a concentration for the caspofungin in the antibiotic solution of Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al. and Vines et al. as .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference as applied to claims 1-9 and 17 above, and further in view of Pyoung et al. (Journal of Microbiology and Biotechnology 2010 20(1):138-145).
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. render obvious the limitations of instant claim 1 where the solution to remove deoxycholic acid includes a lipoprotein antimicrobial agent. A specific variety of this agent is not specified.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select iturin A or fengycin as the surfactant lipopeptide compound employed in the rinsing solution of Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference because they were known varieties of these compounds taught by Pyoung et al. and envisioned for medical use. Therefore claim 18 is obvious over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., and Pyoung et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference as applied to claims 1-9 and 17 above, and further in view of Hopkins et al. (US PGPub No. 2011/0165676 –see IDS).
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., 
Hopkins et al. teach a method of tissue decellularization followed by storage of the tissue in a solution (see paragraphs 8 and 30). The storage solution is taught to contain the antibiotics penicillin, streptomycin, and amphotericin B (see paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the cleansed/decellularized product of Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., and Ollerenshaw et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference in the storage solution of Hopkins et al. so as to thwart the growth of undesired bacteria on the otherwise cleansed tissue. This choice is additionally obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 19 is are obvious over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., and Hopkins et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., Vines et al., and Johnson et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the  as applied to claims 14-16 above, and further in view of Shi et al., Vines et al., and Johnson et al.
Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., Balasundari et al., Sun et al., Ollerenshaw et al., Vines et al., and Johnson et al. as evidenced by Livesey et al., the SDS MSDS, the Triton® X-100 product sheet, and the deoxycholic acid reference render obvious the limitations of instant claims 1 and 16. The storage of the cleansed/decellularized product is not discussed.
Shi et al. teach a tissue storage solution that includes a cocktail of antibiotics composed of penicillin, streptomycin and amphotericin B (see abstract). The concentrations for these components range from 100 to 200 g/ml for each of penicillin and streptomycin (see abstract and page 2 fifth paragraph).
Vines et al. describe the processing of tissue for later use in a patient (see abstract). Amphotericin B as well as caspofungin are envisioned as antifungal agents in a processing solution (see paragraph 79).
Johnson et al. teach caspofungin as an antifungal compound that is effective against a number of fungi that are known to be present in a clinical environment (see page 808 first column second full paragraph and page 811 second column second full paragraph). They detail ranges of concentrations that are effective in vitro, where 2-8 g/ml is effective for a number of varieties and a few varieties needed higher concentrations closer to 32g/ml (see section 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the cleansed/decellularized product of Stein-Konertz et al. in view of Sigurjonsson et al., Sierad, Booth et al., Cebotari et al., 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615